Case: 17-50668      Document: 00515013840         Page: 1    Date Filed: 06/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-50668                             FILED
                                 Conference Calendar                     June 27, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RICARDO VALLES DE LA ROSA, also known as Chino, also known as Come
Arroz, also known as 99,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2213-6


Before DAVIS, JONES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ricardo Valles De La Rosa has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). De La Rosa has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of De La Rosa’s claims of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50668     Document: 00515013840    Page: 2   Date Filed: 06/27/2019


                                 No. 17-50668

ineffective assistance of counsel; we therefore decline to consider the claims
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as De La Rosa’s response. De La Rosa’s appeal waiver
does not bar any challenge to the adequacy of the district court’s compliance
with Federal Rule of Criminal Procedure 11, which is a threshold issue for the
enforceability of an appeal waiver. See United States v. McKinney, 406 F.3d
744, 746 (5th Cir. 2005). Nonetheless, we concur with counsel’s conclusion that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2